DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 3/22/2021. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, on accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50 – 57, hereinafter referred to as the “2019 PEG”).
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method (claims 1 – 10 and 20) and device (claims 11 – 19) are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea by reciting a method of organization human activities, which falls into the “software per se” group within group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims recite the abstract idea of user feature and an item feature, which falls within the abstract idea of a mental process. It is noted that cited abstract idea also falls within the mental processes group within the enumerated groupings of abstract ideas set forth in 2019 PEG. The recitation of generic computer components does not negate the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1: 
An information push method, comprising: acquiring a user feature and an item feature, wherein both the user feature and the item feature comprise click through rate information; determining a degree of similarity between the user feature and the item feature; determining, according to the degree of similarity, item information that is recalled; and pushing the item information to a user terminal.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to user feature and an item feature (claim 1). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element of combination of elements amount to significantly more than the judicial exception. 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to user feature and an item feature, though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/ Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. The recitation user feature and an item feature is performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". 
MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ... ; TLI Communications LLC v. AV Auto. LLC ... ; OIP Techs., Inc., v. Amazon.com, Inc ... ; buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc. ...

. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2 – 10 and 12 – 19 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of degree of similarity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
+

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., U.S. Patent Application Publication No.: 2019/0073590 (Hereinafter “Wu”), and further in view of Roy Chowdhury et al., U.S. Patent No.: 10,572,925 (Hereinafter “Roy”).
Regarding claim 1, Wu teaches, an information push method, comprising:
acquiring a user feature and an item feature, wherein both the user feature and the item feature comprise click through rate information (Wu [0142]: After the ML model has been trained, the implementation of an ML model having both dense inputs and sparse inputs, as described above, may benefit from additional optimization for an operational stage.  As is explained above, in particular embodiments, the ML models may include a combination of user features (e.g., dense features) and semantic features (sparse features) that may be related to particular user features.  The sparse features may effectively represent a candidate item (e.g., an ad, newsfeed item, etc.) that may be of interest to the user, and execution of the ML model may identify which candidate item(s) (among multiple available candidate items) may be of most interest to the user.  In particular embodiments, each ML model may consider a user input (or request) and one (or a small number, e.g. not more than 10) of the available candidate items as an information pair (more specifically, as user/request-and-candidate item pair), and provide a prediction value (e.g., probability value) for this particular pair, which may then be compared with prediction values of other pairs to identify the optimal pair(s) having the highest prediction values.  Therefore multiple instances of the ML model may be executed to consider multiple user/request-and-candidate item pairs to consider multiple candidate items, or to consider multiple candidate items for multiple different users. … Below is presented a system architecture that addressed some of the practical hardware difficulties of executing an ML model in accord with particular embodiments, and in particular with an ML model that has a combination of dense feature inputs and sparse feature inputs.);
determining a degree of similarity between the user feature and the item feature (Wu [0049]: Conceptually, the relative distance between the embeddings in this space may represent a degree of similarity/difference between the two with respect to that first relationship.  Similarly, a second relationship between the same pair of inputs may be represented by a corresponding second pair of embeddings in a second embedding space.  The relative distance between the second pair of embeddings may again represent a degree of similarity/difference between the two inputs with respect to the second relationship.  Pair-wise relationship between the multiple representations may then be determined, in what may termed a mixed ML approach.);
Wu does not clearly teach, determining, according to the degree of similarity, item information that is recalled; and pushing the item information to a user terminal. However, Roy [Col. 9 lines 4 – 17] teaches, “Additionally and/or alternatively, an attribute graph may be used in query understanding (e.g., by a query understanding system 204 as referenced in FIG. 2); to increase browse/search recall (e.g., use the graph to tag items with several categories to lead to an increase in browse and search recall); browse merchandising (e.g., analysis of co-purchases of items to generate a feature-to-feature collaborative filtering matrix); user profile creation (e.g., use the graph to generate an extended user feature vector based on feature-to-feature collaborative filtering); selecting personalized interfaces for users; search engine marketing (SEM) keyword selection and search engine optimization (SEO) page creation; and prioritizing sales leads.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wu et al. to the Roy’s system by adding the feature of similarity. Ordinary skilled artisan would have been motivated to do so to provide Wu’s system with enhanced search results. (See Roy [Col. 9 lines 4 – 17], [Fig. 5]). In addition, the references (Wu and Roy) teach features that are analogous art and they are directed to the same field of endeavor, such as social media ranking. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method according to claim 1, wherein the determining the degree of similarity between the user feature and the item feature comprises: 
constructing a user vector according to the user feature; constructing an item vector according to the item feature; and determining the degree of similarity between the user feature and the item feature according to a distance between the user vector and the item vector (Wu [0028]: In particular embodiments, a method and system (e.g., an ML model) is provided for predicting an outcome based on a combination of dense and sparse (vector) inputs, where higher order relationships between the inputs may be taken into consideration as part of the prediction.  A dense (vector) input may be represented by a mostly-populated vector, and in particular embodiments, may consist of determinable descriptors common to most users (or circumstances, depending upon a specific application), such as gender, time-of-day, local  Wi-Fi status, etc. A numeric value may be assigned to each descriptor (dimension or cell) in the dense (vector) input.  A sparse (vector) input may reflect more semantic information related to a particular task objective.  The sparse input may reflect selections within a larger list(s) of options (lists may further be divided into different categories).  For example, a sparse input may reflect a short list of webpage IDs indicating which webpages (from within a larger list (e.g., dense vector housing the larger list) of webpages) a user has visited within a predefined time frame.  Consequently, the elements of a sparse vector may be mostly zero values (e.g., zero value may correspond to the not-selected options within the larger list).).
Regarding claim 3, the method according to claim 1, wherein the determining, according to the degree of similarity, the item information that is recalled comprises:
acquiring item information corresponding to an item feature whose degree of similarity is ranked at top N, wherein N is a natural number greater than 0 (Wu [0033]: In particular embodiments, a method to preserve select relational information between the list-of-IDs of an original input may include making use of a ranking between the IDs in a list-of-IDs based on a history of user interactions with the specific IDs.  For example, if the IDs represent different webpages, then a ranking may be based on the frequency with which the user visits each webpage, or shared content from each webpage, or commented on each web-page, or otherwise interacted with each webpage.  This ranking may then be used to weigh the embeddings.  Additionally, a function utilizing user-based features may be defined to assign or modify weights in the embedding.).
Regarding claim 4, the method according to claim 1, wherein the acquiring the user feature comprises:
determining the user feature according to user behavior data and user portrait data, wherein click through rate information of a user is statistically obtained according to the user behavior data (Wu [0034]: Context information may also be used to modify embedding weights.  …  For example, if the "context" is defined by a specific user ID, and prior behavior of this user has been found to be a good indicator of future behavior in a current context, then the weight of the user ID's embedding may be increased.).
Regarding claim 5, the method according to claim 4, wherein the user behavior data comprises a browsing record, a favorite record, and a purchasing record (Wu [0002]: The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user.  The user profile may include demographic information, communication-channel information, and information on personal interests of the user.  The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users.); and the user portrait data comprises any one or more of: age, gender, education level, consumption level, and occupation type (Wu [0071]: .  For examples, dense features may include a user's gender, country-of-origin, time-of-day, local Wi-Fi status, user-educational-background, etc. It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.).
Regarding claim 6, the method according to claim 1, wherein the acquiring the item feature comprises:
determining the item feature according to item data, wherein click through rate information of an item is statistically obtained according to the item data (Roy [Col. 2 lines 41 – 45]: FIG. 5 illustrates an exemplary process for generating, by a feature service, user-item attribute vectors for user-item similarity scoring within embodiments of a universal relevance services framework in accordance with some embodiments discussed herein.).

    PNG
    media_image1.png
    601
    878
    media_image1.png
    Greyscale

		Regarding claim 7, the method according to claim 6, wherein the item data comprises any one or more of: category, title, abstract, author information, browsing level, forwarding level, and favorite level (Roy [Col. 12 lines 57 – 67]: In embodiments, adjusting a deal's associated user-relevance score based on personalization includes considering a user's clicks and purchases, equating clicks to purchase, computing a click likelihood for the deal's category/subcategory/subcategory2 and price band, and comparing this click likelihood to the average likelihood.  This comparison yields a ratio; if it exceeds 1, it can be interpreted as the user having an increased likelihood of buying the deal relative to the average user, while if it is less than 1, it can be interpreted as having a decreased likelihood of buying the deal relative to the average user.).
Regarding claim 8, the method according to claim 1, wherein the pushing the item information to the user terminal comprises:
determining a user activity rating according to user behavior data; and determining a push strategy for the item information according to the user activity rating (Wu [0071]: It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.  A dense input may be thought of as a collection of multiple, definitely determinable descriptors, where each descriptor may be given a numeric value.).
Regarding claim 9, the method according to claim 8, wherein the determining the push strategy for the item information according to the user activity rating comprises: 
if the user activity rating is greater than a preset rating, acquiring a point of interest of a user; when the item information matches the point of interest of the user, pushing the item information to the user terminal; and when the item information fails to match the point of interest of the user, not pushing the item information to the user terminal (Wu [0087]: Thus, prior to embedding, the list of IDs in a sparse input may be sorted by perceived contextual information (e.g., popularity or interest to the user), and the embedding may be emphasized (adjusted) based on the position of each ID in the sorted list of IDs.  For example, the order of a coefficient_page_id feature (e.g. a webpage ID) may be decided based on a coefficient score, which may be based on more detailed user's engagement history with a webpage.  Thus, a basic attention based pooling method may be termed "position-based weighted pooling", and it may use the order/position of a sparse ID (e.g. an ID in a list of IDs of a sparse input) as conveying interaction information between a given "context" and the sparse ID.  This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.).
Regarding claim 10, the method according to claim 8, wherein the determining the push strategy for the item information according to the user activity rating comprises: 
when the user activity rating is not greater than a preset rating, pushing the item information to the user terminal directly (Roy [Col. 6 lines 26 – 34]: As a result, a background computation system always contains all the scores and rankings necessary to perform the functions that currently depend on batch, e.g., Email send & push notifications.  In addition, the background computation system can push these partial scores and rankings periodically into the real time system (e.g., ElasticSearch index) which can use them as is and doesn't have to compute them itself.  This has the potential of significantly reducing latency for real time processing.).  
Regarding claim 11, Wu teaches, an electronic device, comprising: 
at least one processor; and a memory, communicatively connected to the at least one processor; wherein the memory is stored with instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to (Wu [0114]: multiple processors have access to a shared memory without locking the shared memory.): 
acquire a user feature and an item feature, wherein both the user feature and the item feature comprise click through rate information (Wu [0142]: After the ML model has been trained, the implementation of an ML model having both dense inputs and sparse inputs, as described above, may benefit from additional optimization for an operational stage.  As is explained above, in particular embodiments, the ML models may include a combination of user features (e.g., dense features) and semantic features (sparse features) that may be related to particular user features.  The sparse features may effectively represent a candidate item (e.g., an ad, newsfeed item, etc.) that may be of interest to the user, and execution of the ML model may identify which candidate item(s) (among multiple available candidate items) may be of most interest to the user.  In particular embodiments, each ML model may consider a user input (or request) and one (or a small number, e.g. not more than 10) of the available candidate items as an information pair (more specifically, as user/request-and-candidate item pair), and provide a prediction value (e.g., probability value) for this particular pair, which may then be compared with prediction values of other pairs to identify the optimal pair(s) having the highest prediction values.  Therefore multiple instances of the ML model may be executed to consider multiple user/request-and-candidate item pairs to consider multiple candidate items, or to consider multiple candidate items for multiple different users. … Below is presented a system architecture that addressed some of the practical hardware difficulties of executing an ML model in accord with particular embodiments, and in particular with an ML model that has a combination of dense feature inputs and sparse feature inputs.);
determine a degree of similarity between the user feature and the item feature (Wu [0049]: Conceptually, the relative distance between the embeddings in this space may represent a degree of similarity/difference between the two with respect to that first relationship.  Similarly, a second relationship between the same pair of inputs may be represented by a corresponding second pair of embeddings in a second embedding space.  The relative distance between the second pair of embeddings may again represent a degree of similarity/difference between the two inputs with respect to the second relationship.  Pair-wise relationship between the multiple representations may then be determined, in what may termed a mixed ML approach.);
Wu does not clearly teach, determine, according to the degree of similarity, item information that is recalled; and push the item information to a user terminal. However, Roy [Col. 9 lines 4 – 17] teaches, “Additionally and/or alternatively, an attribute graph may be used in query understanding (e.g., by a query understanding system 204 as referenced in FIG. 2); to increase browse/search recall (e.g., use the graph to tag items with several categories to lead to an increase in browse and search recall); browse merchandising (e.g., analysis of co-purchases of items to generate a feature-to-feature collaborative filtering matrix); user profile creation (e.g., use the graph to generate an extended user feature vector based on feature-to-feature collaborative filtering); selecting personalized interfaces for users; search engine marketing (SEM) keyword selection and search engine optimization (SEO) page creation; and prioritizing sales leads.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wu et al. to the Roy’s system by adding the feature of similarity. Ordinary skilled artisan would have been motivated to do so to provide Wu’s system with enhanced search results. (See Roy [Col. 9 lines 4 – 17], [Fig. 5]). In addition, the references (Wu and Roy) teach features that are analogous art and they are directed to the same field of endeavor, such as social media ranking. This close relation suggests a high expectation of success when combined.
Regarding claim 12, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
construct a user vector according to the user feature; construct an item vector according to the item feature; and determine the degree of similarity between the user feature and the item feature according to a distance between the user vector and the item vector (Wu [0028]: In particular embodiments, a method and system (e.g., an ML model) is provided for predicting an outcome based on a combination of dense and sparse (vector) inputs, where higher order relationships between the inputs may be taken into consideration as part of the prediction.  A dense (vector) input may be represented by a mostly-populated vector, and in particular embodiments, may consist of determinable descriptors common to most users (or circumstances, depending upon a specific application), such as gender, time-of-day, local  Wi-Fi status, etc. A numeric value may be assigned to each descriptor (dimension or cell) in the dense (vector) input.  A sparse (vector) input may reflect more semantic information related to a particular task objective.  The sparse input may reflect selections within a larger list(s) of options (lists may further be divided into different categories).  For example, a sparse input may reflect a short list of webpage IDs indicating which webpages (from within a larger list (e.g., dense vector housing the larger list) of webpages) a user has visited within a predefined time frame.  Consequently, the elements of a sparse vector may be mostly zero values (e.g., zero value may correspond to the not-selected options within the larger list).).
Regarding claim 13, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
acquire item information corresponding to an item feature whose degree of similarity is ranked at top N, wherein N is a natural number greater than 0 (Wu [0033]: In particular embodiments, a method to preserve select relational information between the list-of-IDs of an original input may include making use of a ranking between the IDs in a list-of-IDs based on a history of user interactions with the specific IDs.  For example, if the IDs represent different webpages, then a ranking may be based on the frequency with which the user visits each webpage, or shared content from each webpage, or commented on each web-page, or otherwise interacted with each webpage.  This ranking may then be used to weigh the embeddings.  Additionally, a function utilizing user-based features may be defined to assign or modify weights in the embedding.).
Regarding claim 14, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
determine the user feature according to user behavior data and user portrait data, wherein click through rate information of a user is statistically obtained according to the user behavior data (Wu [0034]: Context information may also be used to modify embedding weights.  …  For example, if the "context" is defined by a specific user ID, and prior behavior of this user has been found to be a good indicator of future behavior in a current context, then the weight of the user ID's embedding may be increased.).
Regarding claim 15, the electronic device according to claim 14, wherein the user behavior data comprises a browsing record, a favorite record, and a purchasing record (Wu [0002]: The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user.  The user profile may include demographic information, communication-channel information, and information on personal interests of the user.  The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g., wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users.); and the user portrait data comprises any one or more of: age, gender, education level, consumption level, and occupation type (Wu [0071]: .  For examples, dense features may include a user's gender, country-of-origin, time-of-day, local Wi-Fi status, user-educational-background, etc. It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.).
Regarding claim 16, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
determine the item feature according to item data, wherein click through rate information of an item is statistically obtained according to the item data (Roy [Col. 2 lines 41 – 45]: FIG. 5 illustrates an exemplary process for generating, by a feature service, user-item attribute vectors for user-item similarity scoring within embodiments of a universal relevance services framework in accordance with some embodiments discussed herein.);
wherein the item data comprises any one or more of: category, title, abstract, author information, browsing level, forwarding level, and favorite level (Roy [Col. 12 lines 57 – 67]: In embodiments, adjusting a deal's associated user-relevance score based on personalization includes considering a user's clicks and purchases, equating clicks to purchase, computing a click likelihood for the deal's category/subcategory/subcategory2 and price band, and comparing this click likelihood to the average likelihood.  This comparison yields a ratio; if it exceeds 1, it can be interpreted as the user having an increased likelihood of buying the deal relative to the average user, while if it is less than 1, it can be interpreted as having a decreased likelihood of buying the deal relative to the average user.).
Regarding claim 17, the electronic device according to claim 11, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
determine a user activity rating according to user behavior data; and determine a push strategy for the item information according to the user activity rating (Wu [0071]: It is noted that some dense features may be obtained by user-provided input, while others may be collected from user-related demographic or geographic information, user-device status information, user network activity, or other observable user-related sources.  A dense input may be thought of as a collection of multiple, definitely determinable descriptors, where each descriptor may be given a numeric value.).
Regarding claim 18, the electronic device according to claim 17, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
if the user activity rating is greater than a preset rating, acquire a point of interest of the user; when the item information matches the point of interest of the user, push the item information to the user terminal; and when the item information fails to match the point of interest of the user, not push the item information to the user terminal (Wu [0087]: Thus, prior to embedding, the list of IDs in a sparse input may be sorted by perceived contextual information (e.g., popularity or interest to the user), and the embedding may be emphasized (adjusted) based on the position of each ID in the sorted list of IDs.  For example, the order of a coefficient_page_id feature (e.g. a webpage ID) may be decided based on a coefficient score, which may be based on more detailed user's engagement history with a webpage.  Thus, a basic attention based pooling method may be termed "position-based weighted pooling", and it may use the order/position of a sparse ID (e.g. an ID in a list of IDs of a sparse input) as conveying interaction information between a given "context" and the sparse ID.  This method may be effective in ads click-thru-rate (Ads CTR) mobile feed data applications.).
Regarding claim 19, the electronic device according to claim 17, wherein the instructions are executed by the at least one processor to enable the at least one processor to:
when the user activity rating is not greater than a preset rating, push the item information to the user terminal directly (Roy [Col. 6 lines 26 – 34]: As a result, a background computation system always contains all the scores and rankings necessary to perform the functions that currently depend on batch, e.g., Email send & push notifications.  In addition, the background computation system can push these partial scores and rankings periodically into the real time system (e.g., ElasticSearch index) which can use them as is and doesn't have to compute them itself.  This has the potential of significantly reducing latency for real time processing.).
Regarding claim 20, Wu teaches, an information push method, comprising:
determining a degree of similarity between a user feature and an item feature, wherein both the user feature and the item feature comprise click through rate information (Wu [0142]: After the ML model has been trained, the implementation of an ML model having both dense inputs and sparse inputs, as described above, may benefit from additional optimization for an operational stage.  As is explained above, in particular embodiments, the ML models may include a combination of user features (e.g., dense features) and semantic features (sparse features) that may be related to particular user features.  The sparse features may effectively represent a candidate item (e.g., an ad, newsfeed item, etc.) that may be of interest to the user, and execution of the ML model may identify which candidate item(s) (among multiple available candidate items) may be of most interest to the user.  In particular embodiments, each ML model may consider a user input (or request) and one (or a small number, e.g. not more than 10) of the available candidate items as an information pair (more specifically, as user/request-and-candidate item pair), and provide a prediction value (e.g., probability value) for this particular pair, which may then be compared with prediction values of other pairs to identify the optimal pair(s) having the highest prediction values.  Therefore multiple instances of the ML model may be executed to consider multiple user/request-and-candidate item pairs to consider multiple candidate items, or to consider multiple candidate items for multiple different users. … Below is presented a system architecture that addressed some of the practical hardware difficulties of executing an ML model in accord with particular embodiments, and in particular with an ML model that has a combination of dense feature inputs and sparse feature inputs.);
Wu does not clearly teach, determining, according to the degree of similarity, item information that is recalled; and pushing the item information to a user terminal. However, Roy [Col. 9 lines 4 – 17] teaches, “Additionally and/or alternatively, an attribute graph may be used in query understanding (e.g., by a query understanding system 204 as referenced in FIG. 2); to increase browse/search recall (e.g., use the graph to tag items with several categories to lead to an increase in browse and search recall); browse merchandising (e.g., analysis of co-purchases of items to generate a feature-to-feature collaborative filtering matrix); user profile creation (e.g., use the graph to generate an extended user feature vector based on feature-to-feature collaborative filtering); selecting personalized interfaces for users; search engine marketing (SEM) keyword selection and search engine optimization (SEO) page creation; and prioritizing sales leads.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Wu et al. to the Roy’s system by adding the feature of similarity. Ordinary skilled artisan would have been motivated to do so to provide Wu’s system with enhanced search results. (See Roy [Col. 9 lines 4 – 17], [Fig. 5]). In addition, the references (Wu and Roy) teach features that are analogous art and they are directed to the same field of endeavor, such as social media ranking. This close relation suggests a high expectation of success when combined.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen, US 2019/0073586, Nested Machine Learning Architecture
Stein, US 2017/0105048, Computerized System and Method for determining media based on selected motion video inputs
Gregory, US 10,459,927, Enforcing Diversity in ranked relevance results returned from a universal relevance service framework
Roy Chowdhury, US 11,216,843, Ranked Relevance Results using Multi-feature scoring returned from a universal relevance service framework

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAIN T ALAM whose telephone number is (571)272-3978.  The examiner can normally be reached on Mon-Thu, 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 5712723978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154